DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites “at least one of the apertures” and is dependent on claim 1.   However, claim 1 does not recite “apertures”.  Therefore, there is insufficient antecedent basis for the limitation in claim 4.  In order to expedite examination, Examiner has assumed that the claim was meant to depend from claim 2 and recite “at least one of the plurality of apertures” and has examined accordingly.  
Claims 9 and 10  recite “the at least one sealing ring is” and “the at least one Zsealing ring is” respectively and are dependent on claim 1.   However, the claims do not recite “at least one sealing ring” or “at least one Zsealing ring”.  Therefore, there is insufficient antecedent basis for these limitations in the claims.  In order to expedite examination, Examiner has assumed that the claim was meant to recite “the at least two metal sealing rings are” and has examined accordingly.  
Claim 29 recites “the floating attachment” and is dependent on claim 17.   However, claim 17 does not recite “a floating attachment”.  Therefore, there is insufficient antecedent basis for the limitation in claim 29.  In order to expedite examination, Examiner has assumed that the claim was meant to depend from claim 20 and has examined accordingly.  
In each of the above instances, clarification and/or correction is requested.

Claim Objections
Claim 13 is objected to because of the following informalities:  recitation of “is seal is”.    In order to expedite examination, Examiner has assumed that the first “is” is a typographical error.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11, 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28   of U.S. Patent No. 10,872,804 in view of U.S. Patent Pub. No. 2013/0129577 to Halpin et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same subject matter.  The only feature missing from ‘804 the sealing ring being two or more stacked metal sealing rings and a plurality of gas inlets which are which is taught by Halpin et al.  (see, e.g., Figs. 1, 9-11 and 12).  Additionally, regarding the number of sealing rings, it is noted that the courts have ruled t that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  The courts have also ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In the instant case, no new or unexpected result is produced, nor is the function of the sealing element changed.
Claims 1-21, 23-26, 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,872,803 in view of U.S. Patent Pub. No. 2013/0129577 to Halpin et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same subject matter.  The only feature missing from ‘803 the sealing ring being two or more stacked metal sealing rings which is taught by Halpin et al.  (see, e.g., Figs. 1, 9-11 and 12).  Additionally, regarding the number of sealing rings, it is noted that the courts have ruled t that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  The courts have also ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In the instant case, no new or unexpected result is produced, nor is the function of the sealing element changed.
Claims 2, 14-22, 26, 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 29 of copending Application No. 17/126,812 in view of in view of U.S. Patent Pub. No. 2013/0129577 to Halpin et al.  This is a provisional nonstatutory double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same subject matter.  The only feature missing from ‘812 the sealing ring being two or more stacked metal sealing rings which is taught by Halpin et al.  (see, e.g., Figs. 1, 9-11 and 12).  Additionally, regarding the number of sealing rings, it is noted that the courts have ruled t that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  The courts have also ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In the instant case, no new or unexpected result is produced, nor is the function of the sealing element changed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Pub. 2015/0167159 discloses a semiconductor processing apparatus with stacked sealing rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/KARLA A MOORE/
Primary Examiner, Art Unit 1716